In a negligence action to recover damages for personal injuries alleged to have been sustained as the result of the improper installation of a steel beam in a hospital under construction, in which the three individual defendants jointly served three separate third-party complaints against each of the three third-party defendants to recover over on the ground that a. bulldozer, under their control, dislodged a part of the beam, the third-party plaintiffs appeal from three orders of the Supreme Court, Dutchess County, *961dated respectively October 3, 1960, October 4, 1960 and October 17, 1960, granting the third-party defendants’ separate motions to dismiss as to each of them the third-party complaint by reason of its patent insufficiency. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.